In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-19-00169-CV
                               __________________

                         TENIKA ROBERTS, Appellant

                                         V.

                  CERBERUS SFR HOLDINGS, LP, Appellee

__________________________________________________________________

             On Appeal from the County Court at Law No. 2
                     Montgomery County, Texas
                       Trial Cause No. 19-31315
__________________________________________________________________

                          MEMORANDUM OPINION

      In May 2019, Tenika Roberts filed a notice of appeal. In June 2019, the Clerk

mailed Roberts a bill of costs, payable in thirty days. Subsequently, Roberts failed

to timely pay the amount the Clerk billed her for her costs of court.

      To proceed without paying court costs, Rule 20.1(b)(2) of the Texas Rules of

Appellate Procedure required Roberts to advise the Clerk of the Court of Appeals

that the trial court allowed her to proceed without paying costs because she
                                          1
established in that court that she is indigent. Tex. R. App. P. 20.1(b)(2). Roberts

could have included that information in her notice of appeal or in a docketing

statement, but she failed to do so. See id.

      In a letter dated July 11, 2019, which the Clerk sent to Roberts at the address

she provided the Court in her notice of appeal, the Court warned Roberts that if she

failed to pay the costs bill, her appeal would be dismissed without further notice on

any date after July 26, 2019. That notice was returned undelivered, with no

forwarding address. Nevertheless, Roberts has never filed a statement with this

Court alleging she is unable to afford paying her court costs or alleging that she is

entitled to proceed without paying them. See Tex. R. App. P. 20.1. And Roberts

failed to pay the costs set out in the invoice the Clerk sent to her by mail.

      A party’s appeal may be dismissed based on the appellant’s failure to comply

with a requirement of the Texas Rules of Appellate Procedure or if the appellant fails

to respond to a notice from the Clerk of the Court that requires a response or other

action within a specified time. See Tex. R. App. P. 42.3(c). Roberts has not timely

paid her bill of costs, she did not file a motion in this Court asking to proceed without

paying costs based on any claim of indigence, and she has not shown she is entitled

to proceed without paying costs. See generally Tex. R. App. P. 20.1.



                                              2
      Because Roberts both failed to pay her costs of court and failed to establish

she is entitled to proceed without paying them, we dismiss her appeal for want of

prosecution. See Tex. R. App. P. 42.3(b), (c).

      APPEAL DISMISSED.


                                                  _________________________
                                                      HOLLIS HORTON
                                                            Justice

Submitted on August 21, 2019
Opinion Delivered August 22, 2019

Before McKeithen, C.J., Horton and Johnson, JJ.




                                         3